Exhibit 10.22

 

Change in Control Agreements between Quaker City Bancorp, Inc. and Quaker City
Bank, respectively, and Teresa A. Thompson as of November 18, 2002.

 

QUAKER CITY BANCORP, INC.

CHANGE IN CONTROL AGREEMENT

 

This AGREEMENT is made effective as of November 18, 2002, by and between Quaker
City Bancorp, Inc. (the “Company”), a corporation organized under the laws of
the State of Delaware, with its office at 7021 Greenleaf Avenue, Whittier,
California, and Teresa A. Thompson (“Executive”). The term “Bank” refers to
Quaker City Bank, the wholly-owned subsidiary of the Company or any successor
thereto.

 

WHEREAS, the Company recognizes the substantial contribution Executive has made
to the Company and wishes to protect his position therewith for the period
provided in this Agreement; and

 

WHEREAS, Executive has been elected to, and has agreed to serve in the employ of
the Company or an affiliate thereof;

 

NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:

 

1.   TERM OF AGREEMENT.

 

The term of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for twenty-four (24) full calendar
months. Commencing on the date of execution of this Agreement, the term of this
Agreement shall be extended for one day each day until such time as the Board of
Directors of the Company (the “Board”) or Executive elects not to extend the
term of the Agreement by giving written notice to the other party in accordance
with Section 4 of this Agreement, in which case the term of this Agreement shall
be fixed and shall end on the second anniversary of the date of such written
notice.

 

2.   PAYMENTS TO EXECUTIVE UPON CHANGE IN CONTROL.

 

(a) Upon the occurrence of a Change in Control of the Company (as herein
defined) followed at any time during the term of this Agreement by the voluntary
or involuntary termination of Executive’s employment, other than for Cause, as
defined in Section 2(c) hereof, the provisions of Section 3 shall apply. Upon
the occurrence of a Change in Control, Executive shall have the right to elect
to voluntarily terminate his employment at any time during the term of this
Agreement following any demotion, loss of title, office or significant
authority, reduction in his annual compensation or benefits, or relocation of
his principal place of employment by more than 30 miles from its location
immediately prior to the Change in Control.



--------------------------------------------------------------------------------

(b) For purposes of this Plan, a “Change in Control” of the Association or
Company shall mean an event of a nature that: (i) would be required to be
reported in response to Item 1(a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Bank or the Company within the meaning of the Home Owners’ Loan
Act of 1933 and the Rules and Regulations promulgated by the Office of Thrift
Supervision (or its predecessor agency), as in effect on the date hereof
(provided, that in applying the definition of change in control as set forth
under the rules and regulations of the OTS, the Board shall substitute its
judgment for that of the OTS); or (iii) without limitation such a Change in
Control shall be deemed to have occurred at such time as (A) any “person” (as
the term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Bank or the Company representing
20% or more of the Bank’s or the Company’s outstanding securities except for any
securities of the Bank purchased by the Company in connection with the
conversion of the Bank to the stock form and any securities purchased by any
employee benefit plan of the Bank or the Company, or (B) individuals who
constitute the Board on the date hereof (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board, or whose nomination for election by the Company’s stockholders was
approved by the same Nominating Committee serving under an Incumbent Board,
shall be, for purposes of this clause (B), considered as though he were a member
of the Incumbent Board, or (C) a plan of reorganization, merger, consolidation,
sale of all or substantially all the assets of the Bank or the Company or
similar transaction occurs in which the Bank or Company is not the resulting
entity, or (D) a proxy statement shall be distributed soliciting proxies from
stockholders of the Company, by someone other than the current management of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank with one or more corporations as a result
of which the outstanding shares of the class of securities then subject to such
plan or transaction are exchanged for or converted into cash or property or
securities not issued by the Bank or the Company shall be distributed, or (E) a
tender offer is made for 20% or more of the voting securities of the Bank or
Company then outstanding.

 

(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon Termination for Cause. The term “Termination for Cause”
shall mean termination because of a material loss to the Company or one of its
affiliates caused by the Executive’s intentional failure to perform stated
duties, personal dishonesty, incompetence, willful violation of any law, rule,
regulation (other than traffic violations or similar offenses) or final cease
and desist order, or any material breach of this Agreement. For purposes of this
Section, no act, or the failure to act, on Executive’s part shall be “willful”
unless done, or omitted to be done, not in good faith and without reasonable
belief that the action or omission was in the best interest of the Company or
its affiliates. Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to him a copy of a resolution duly adopted by the affirmative vote of not less
than three-fourths of the members of the Board at a meeting of the Board called
and held for that purpose (after reasonable notice to Executive and an
opportunity for him, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause and specifying the particulars thereof
in detail. The Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause.

 

2



--------------------------------------------------------------------------------

3.   TERMINATION BENEFITS.

 

(a) Upon the occurrence of a Change in Control, followed at any time during the
term of this Agreement by the voluntary or involuntary termination of
Executive’s employment due to (1) Executive’s dismissal or (2) Executive’s
voluntary termination pursuant to Section 2(a), unless such termination is due
to Termination for Cause, the Company shall be obligated to pay Executive, or in
the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be, as severance pay or liquidated damages, or both, a
sum equal to two (2) times Executive’s average annual compensation for the two
most recent taxable years that Executive has been employed by the Bank or such
lesser number of years in the event that Executive shall have been employed by
the Bank for less than two years, such average annual compensation shall include
any bonuses or other cash compensation paid or to be paid to the Executive in
any such year, any director or committee fees paid or to be paid in any such
year, any benefits paid or accrued to the Executive pursuant to any employee
benefit plan maintained by the Company or Bank in any such year and any
contributions made on behalf of the Executive to any employee benefit plan
maintained by the Company or Bank in any such year; provided however, that if
the Bank is not in compliance with its minimum capital requirements or if such
payments would cause the Bank’s capital to be reduced below its minimum
regulatory capital requirements, such payments shall be deferred until such time
as the Bank or successor thereto is in capital compliance. At the election of
the Executive such payment may be made in a lump sum or paid in equal monthly
installments during the twenty-four (24) months following the Executive’s
termination. In the event that no election is made, payment to the Executive
will be made on a monthly basis during the remaining term of this Agreement.

 

(b) Upon the occurrence of a Change in Control of the Bank or the Company
followed at any time during the term of this Agreement by the Executive’s
voluntary or involuntary termination of employment, other than for Termination
for Cause, the Company shall cause to be continued life, medical, dental and
disability coverage substantially identical to the coverage maintained by the
Bank or Company for the Executive prior to his severance, except to the extent
such coverage may be changed in its application to all Bank or Company
employees. Such coverage and payments shall cease upon expiration of twenty-four
(24) full calendar months following the Date of Termination.

 

(c) Upon the occurrence of a Change in Control, Executive will be entitled to
receive benefits due to him under or contributed by the Bank or Company on his
behalf pursuant to any retirement, incentive, profit sharing, bonus,
performance, disability or other employee benefit plan maintained by the Bank or
Company on Executive’s behalf.

 

(d) As of the effective date of this Agreement, and annually as of the first
business day of January or soon thereafter, Executive shall make the election
referred to in Section 3(a) hereof with respect to whether the amounts payable
under said Section 3(a) shall be paid in a lump sum or on a monthly basis. Such
election shall be irrevocable for the year for which such election is made and
shall continue in effect until the Executive has made his next annual election.

 

(e) Notwithstanding the preceding paragraphs of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
in order to avoid such a result Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times Executive’s “base
amount”, as determined in accordance

 

3



--------------------------------------------------------------------------------

with said Section 280G. The allocation of the reduction required hereby among
the Termination Benefits provided by the preceding paragraphs of this Section 3
shall be determined by the Executive.

 

4.   NOTICE OF TERMINATION.

 

(a) Any purported termination by the Company, or by the Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

 

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the instance of Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

 

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Bank will continue to pay
Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to his annual salary) and continue
him as a participant in all compensation, benefit and insurance plans in which
he was participating when the notice of dispute was given, until the dispute is
finally resolved in accordance with this Agreement.

 

5.   SOURCE OF PAYMENTS.

 

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank. The
Company, however, guarantees payment and provision of all amounts and benefits
due hereunder to the Executive and, if such amount and benefits due from the
Bank are not timely paid or provided by the Bank, such amounts and benefits
shall be paid and provided by the Company.

 

6.   EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Company and Executive, except that
this Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

 

4



--------------------------------------------------------------------------------

Nothing in this Agreement shall confer upon the Executive the right to continue
in the employ of the Company or shall impose on the Company any obligation to
employ or retain the Executive in its employ for any period.

 

7.   NO ATTACHMENT.

 

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Company and their respective successors and assigns.

 

8.   MODIFICATION AND WAIVER.

 

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

9.   REINSTATEMENT OF BENEFITS UNDER BANK AGREEMENT.

 

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 9(b) of the Change-in-Control Agreement between Executive and the Bank
dated January 1, 1994 (the “Bank Agreement”) during the term of this Agreement
and a Change in Control, as defined herein, occurs the Company will assume its
obligation to pay and the Executive will be entitled to receive all of the
termination benefits provided for under Section 3 of the Bank Agreement upon the
notification of the Company of the Bank’s receipt of a dismissal of charges in
the Notice.

 

10.   EFFECT OF ACTION UNDER BANK AGREEMENT.

 

Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits are paid to or received by Executive under the Bank
Agreement between Executive and Bank, the amount of such payments and benefits
paid by the Bank will be subtracted from any amount due simultaneously to
Executive under similar provisions of this Agreement.

 

11.   SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such

 

5



--------------------------------------------------------------------------------

provision not held so invalid, and each such other provision and part thereof
shall to the full extent consistent with law continue in full force and effect.

 

12.   HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

13.   GOVERNING LAW.

 

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of Delaware.

 

14.   ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the Executive within fifty (50)
miles from the location of the Company, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

15.   PAYMENT OF LEGAL FEES.

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company if Executive is successful pursuant to a legal
judgment, arbitration or settlement.

 

16.   INDEMNIFICATION.

 

The Company shall provide the Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, or in lieu thereof, shall indemnify
the Executive (and his heirs, executors and administrators) to the fullest
extent permitted under Delaware law and as provided in the Company’s certificate
of incorporation against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the
Company (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements.

 

17.   SUCCESSOR TO THE HOLDING COMPANY.

 

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Company, expressly and unconditionally to
assume and agree to perform the Company’s

 

6



--------------------------------------------------------------------------------

obligations under this Agreement, in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place.

 

18.   SIGNATURES.

 

IN WITNESS WHEREOF, Quaker City Bancorp, Inc. has caused this Agreement to be
executed by its duly authorized officer, and Executive has signed this
Agreement, on the 29th day of November, 2002.

 

ATTEST:

     

QUAKER CITY BANCORP, INC.

   

            /s/    KATHRYN M. HENNIGAN

--------------------------------------------------------------------------------

     

By:

 

            /s/    FREDERIC R. MCGILL

--------------------------------------------------------------------------------

    Secretary           President

WITNESS:

               

            /s/    KARI G. HOLLAND

--------------------------------------------------------------------------------

         

            /s/    TERESA A. THOMPSON

--------------------------------------------------------------------------------

                Teresa A. Thompson                 Executive

Seal

           

 

7



--------------------------------------------------------------------------------

QUAKER CITY BANK

CHANGE IN CONTROL AGREEMENT

 

This AGREEMENT is made effective as of November 18, 2002 by and between Quaker
City Bank (the “Bank”), a federally chartered savings institution, with its
principal administrative office at 7021 Greenleaf Avenue, Whittier, California,
and Teresa A. Thompson (the “Executive”) and Quaker City Bancorp, Inc. (the
“Company”), a corporation organized under the laws of the State of Delaware
which is the holding company of the Bank.

 

WHEREAS, the Bank recognizes the substantial contribution Executive has made to
the Bank and wishes to protect Executive’s position therewith for the period
provided in this Agreement; and

 

WHEREAS, Executive has agreed to serve in the employ of the Bank.

 

NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:

 

1.   TERM OF AGREEMENT.

 

The term of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for an initial period of twenty (20) full
weeks. Commencing on July 1, 2003, this agreement shall be renewed for
twenty-four (24) full calendar months, and continuing at each anniversary date
thereafter, the Board of Directors of the Bank (“Board”) may extend this
Agreement for an additional year. The Board will review the Agreement and the
Executive’s performance annually for purposes of determining whether to extend
the Agreement, and the results thereof shall be included in the minutes of the
Board’s meeting.

 

2.   PAYMENTS TO EXECUTIVE UPON CHANGE IN CONTROL.

 

(a) Upon the occurrence of a Change in Control of the Bank or the Company (as
herein defined) followed at any time during the term of this Agreement by the
voluntary or involuntary termination of Executive’s employment, other than for
Cause, as defined in Section 2(c) hereof, the provisions of Section 3 shall
apply. Upon the occurrence of a Change in Control, Executive shall have the
right to elect to voluntarily terminate his employment at any time during the
term of this Agreement following any demotion, loss of title, office or
significant authority, reduction in his annual compensation or benefits, or
relocation of his principal place of employment by more than 30 miles from its
location immediately prior to the Change in Control.

 

(b) For purposes of this Plan, a “Change in Control” of the Bank or Company
shall mean an event of a nature that: (i) would be required to be reported in
response to Item 1(a) of the current report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934 (the “Exchange Act”); or (ii) results in a Change in Control of the Bank or
the Company within the meaning of the Home Owners’ Loan Act of 1933 and the
Rules and Regulations promulgated by the Office of Thrift Supervision (or its
predecessor agency), as in effect

 

8



--------------------------------------------------------------------------------

on the date hereof (provided, that in applying the definition of change in
control as set forth under the rules and regulations of the OTS, the Board shall
substitute its judgment for that of the OTS); or (iii) without limitation such a
Change in Control shall be deemed to have occurred at such time as (A) any
“person” (as the term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Bank or the Company
representing 20% or more of the Bank’s or the Company’s outstanding securities
except for any securities of the Bank purchased by the Company in connection
with the conversion of the Bank to the stock form and any securities purchased
by any employee benefit plan of the Bank, or (B) individuals who constitute the
Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by the
same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this clause (B), considered as though he were a member of the
Incumbent Board, or (C) a plan of reorganization, merger, consolidation, sale of
all or substantially all the assets of the Bank or the Company or similar
transaction occurs in which the Bank or Company is not the resulting entity.

 

(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon Termination for Cause. The term “Termination for Cause”
shall mean termination because of the Executive’s personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any material
provision of this Agreement. In determining incompetence, the acts or omissions
shall be measured against standards generally prevailing in the savings
institutions industry. Notwithstanding the foregoing, Executive shall not be
deemed to have been Terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the Board of Directors of the Bank at a meeting of
the Board called and held for that purpose (after reasonable notice to the
Executive and an opportunity for him, together with counsel, to be heard before
the Board at such meeting and which such meeting shall be held not more than 30
days from the date of notice during which period Executive may be suspended with
pay), finding that in the good faith opinion of the Board, the Executive was
guilty of conduct justifying Termination for Cause and specifying the
particulars thereof in detail. The Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause. Any
stock options or limited rights granted to Executive under any stock option plan
of the Bank, the Company or any subsidiary or affiliate thereof, shall become
null and void effective upon Executive’s receipt of Notice of Termination for
Cause and shall not be exercisable by Executive at any time subsequent to such
Termination for Cause.

 

9



--------------------------------------------------------------------------------

3.   TERMINATION BENEFITS.

 

(a) Upon the occurrence of a Change in Control, followed at any time during the
term of this Agreement by the termination of the Executive’s employment due to
(1) Executive’s dismissal or (2) Executive’s voluntary termination pursuant to
Section 2(a), unless such termination is due to Termination for Cause, the Bank
and the Company shall pay the Executive, or in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, a sum equal to two times
Executive’s average annual compensation for the five preceding taxable years,
such annual compensation shall include any bonuses and any other cash
compensation paid or to be paid to Executive in any such year, the amount of
benefits paid or accrued to Executive pursuant to any employee benefit plan
maintained by the Bank or Company in any such year and the amount of any
contributions made or to be made on behalf of Executive pursuant to any employee
benefit plan maintained by the Bank or the Company in any such year. At the
election of the Executive such payment may be made in a lump sum or paid in
equal monthly installments during the twenty-four (24) months following the
Executive’s termination. In the event that no election is made, payment to the
Executive will be made on a monthly basis during the remaining term of this
Agreement.

 

(b) Upon the occurrence of a Change in Control of the Bank or the Company
followed at any time during the term of this Agreement by the Executive’s
voluntary or involuntary termination of employment, other than for Termination
for Cause, the Bank shall cause to be continued life, medical, dental and
disability coverage substantially identical to the coverage maintained by the
Bank or Company for the Executive prior to his severance, except to the extent
such coverage may be changed in its application to all Bank or Company
employees. Such coverage and payments shall cease upon the expiration of
twenty-four full calendar months from the Date of Termination.

 

(c) Upon the occurrence of a Change in Control, Executive will be entitled to
receive benefits due to him under or contributed by the Bank or Company on his
behalf pursuant to any retirement, incentive, profit sharing, bonus,
performance, disability or other employee benefit plan maintained by the Bank or
Company on Executive’s behalf.

 

(d) As of the effective date of this Agreement, and annually as of the first
business day of January or soon thereafter, Executive shall make the election
referred to in Section 3(a) hereof with respect to whether the amounts payable
under said Section 3(a) shall be paid in a lump sum or on a monthly basis. Such
election shall be irrevocable for the year for which such election is made and
shall continue in effect until the executive has made his next annual election.

 

(e) Notwithstanding the preceding paragraphs of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
in order to avoid such a result Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times Executive’s “base
amount”, as determined in accordance with said Section 280G. The allocation of
the reduction required hereby among the Termination Benefits provided by the
preceding paragraphs of this Section 3 shall be determined by the Executive.

 

10



--------------------------------------------------------------------------------

4.   NOTICE OF TERMINATION.

 

(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the instance of Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

 

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Bank will continue to pay
Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to his annual salary) and continue
him as a participant in all compensation, benefit and insurance plans in which
he was participating when the notice of dispute was given, until the dispute is
finally resolved in accordance with this Agreement.

 

5.   SOURCE OF PAYMENTS.

 

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank. The
Company, however, guarantees payment and provision of all amounts and benefits
due hereunder to the Executive and, if such amounts and benefits due from the
Bank are not timely paid or provided by the Bank, such amounts and benefits
shall be paid or provided by the Company.

 

6.   EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and the Executive, except that
this Agreement shall not affect or operate to reduce any benefit or compensation
inuring to the Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that the Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement.

 

Nothing in this Agreement shall confer upon the Executive the right to continue
in the employ of Bank or shall impose on the Bank any obligation to employ or
retain the Executive in its employ for any period.

 

11



--------------------------------------------------------------------------------

7.   NO ATTACHMENT.

 

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

(b) This Agreement shall be binding upon, and inure to the benefit of, the
Executive, the Bank and their respective successors and assigns.

 

8.   MODIFICATION AND WAIVER.

 

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

9.   REQUIRED REGULATORY PROVISIONS.

 

(a) The Board of Directors may terminate the Executive’s employment at any time,
but any termination by the Board of Directors, other than Termination for Cause,
shall not prejudice the Executive’s right to compensation or other benefits
under this Agreement. The Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause as
defined in Section 2 hereinabove.

 

(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§1818(c)(3) or (g)(1)), the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion (i)
pay the Executive all or part of the compensation withheld while their contract
obligations were suspended and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

 

(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §1818(e)(4) or (g)(1)),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

 

12



--------------------------------------------------------------------------------

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, all obligations of the Bank under this contract shall
terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.

 

(e) All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the institution: (i) by the Director of the Office of
Thrift Supervision (or his or her designee) at the time the Federal Deposit
Insurance Corporation or the Resolution Trust Corporation enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) of the Federal Deposit Insurance Act; or (ii) by the
Director of the Office of Thrift Supervision (or his or her designee) at the
time the Director (or his or her designee) approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Director to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.

 

(f) Any payments made to the Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon compliance with 12 U.S.C. §1828(k) and any
rules and regulations promulgated thereunder.

 

10.   REINSTATEMENT OF BENEFITS UNDER SECTION 9(b).

 

In the event the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 9(b) hereof (the “Notice”) during the term of this Agreement and a
Change in Control, as defined herein, occurs, the Bank will assume its
obligation to pay and the Executive will be entitled to receive all of the
termination benefits provided for under Section 3 of this Agreement upon the
Bank’s receipt of a dismissal of charges in the Notice.

 

11.   SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

12.   HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

13.   GOVERNING LAW.

 

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by California law but only to the extent not preempted by
Federal law.

 

13



--------------------------------------------------------------------------------

14.   ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the Executive within fifty (50)
miles from the location of the Bank’s main office, in accordance with the rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction; provided, however,
that the Executive shall be entitled to seek specific performance of his right
to be paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

 

15.   PAYMENT OF COSTS AND LEGAL FEES.

 

All reasonable costs and legal fees paid or incurred by the Executive pursuant
to any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Bank (which payments are guaranteed by the Company
pursuant to Section 5 hereof) if Executive is successful on the merits pursuant
to a legal judgment, arbitration or settlement.

 

16.   INDEMNIFICATION.

 

The Bank shall provide Executive (including his or her legal representatives,
successors and assigns) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, or in lieu thereof, shall indemnify
Executive (including his or her legal representatives, successors and assigns)
for reasonable costs and expenses incurred by Executive in defending or settling
any judicial or administrative proceeding, or threatened proceeding, whether
civil, criminal or otherwise, including any appeal or other proceeding for
review.

 

Indemnification by the Bank shall be made only upon the final judgment on the
merits in the favor of the Executive, in case of settlement, in case of final
judgment against Executive or in the case of final judgment in favor of
Executive other than on the merits, if a majority of the disinterested directors
of the Bank determine Executive was acting in good faith within the scope of
Executive’s employment or authority in accordance with 12 C.F.R. section
545.121(c)(iii).

 

Any such indemnification of Executive must conform with the notice provisions of
12 C.F.R. part 545.121(c)(iii) to indemnify Executive to the fullest for such
expenses and liabilities to include, but not be limited to, judgments, court
costs and attorneys’ fees and the cost of reasonable settlements, such
settlements to be approved by the Board of Directors of the Bank, if such action
is brought against Executive in his or her capacity as a officer or director of
the Bank, however, shall not extend to matters as to which Executive is finally
adjudged to be liable for willful misconduct in the performance of his or her
duties.

 

17.   SUCCESSOR TO THE BANK.

 

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

 

14



--------------------------------------------------------------------------------

18.   SIGNATURES.

 

IN WITNESS WHEREOF, Quaker City Bank and Quaker City Bancorp, Inc. have caused
this Agreement to be executed by their duly authorized officers, and Executives
have signed this Agreement, on the 29th day of November, 2002.

 

   

ATTEST:

     

QUAKER CITY BANK

   

            /s/    KATHRYN M. HENNIGAN

--------------------------------------------------------------------------------

     

By:

 

            /s/    FREDERIC R. MCGILL

--------------------------------------------------------------------------------

    Corporate Secretary           President

SEAL

               

ATTEST:

     

QUAKER CITY BANCORP, INC.

           

(GUARANTOR)

   

            /s/    KATHRYN M. HENNIGAN

--------------------------------------------------------------------------------

     

By:

 

            /s/    FREDERIC R. MCGILL

--------------------------------------------------------------------------------

    Corporate Secretary           President

SEAL

               

WITNESS:

               

            /s/    KARI G. HOLLAND

--------------------------------------------------------------------------------

         

            /s/    TERESA A. THOMPSON

--------------------------------------------------------------------------------

                Teresa A. Thompson                 Executive

 

15